Judgment and order reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. The court was in error in excluding the value of the chattels prior to the month of July. The defendant was entitled to prove the difference in the value of the chattels before the wrong and afterward, in order that it might be determined whether the difference was less than the cost to repair. As between that difference and the cost to repair the plaintiff, respondent, was entitled to recover the lesser amount. Further, the judgment must be reversed for the reason that there is no proof of the value of said plaintiff’s interests as mortgagee at the time of the alleged wrong. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ., concur.